Citation Nr: 1127188	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-38 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral shoulder disability secondary to a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability secondary to a low back disability.

3.  Entitlement to service connection for radiculopathy of the bilateral upper extremities secondary to a low back disability.

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities secondary to a low back disability.

5.  Entitlement to a rating in excess of 20 percent for a low back disability.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued the Veteran's 20 percent rating for his chronic low back pain with retrolisthesis L5-S1 and right sacroiliitis (low back disability), confirmed the previous denial of service connection for a bilateral shoulder condition, and denied service connection for radiculopathy of the bilateral upper and lower extremities and a neck condition.  

The RO addressed the new and material evidence for a bilateral shoulder condition issue in the rating decision on appeal, but failed to address the issue of whether the Veteran had submitted new and material evidence to reopen a previously denied claim of service connection for a neck disability.  Irrespective of the RO's actions, the Board must decide whether the appellant has submitted new and material evidence to reopen the claims of service connection for bilateral shoulder and neck disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran requested a Central Office Board hearing in his October 2009 substantive appeal and reiterated this request in a November 2009 written statement.  A Central Office Board hearing was scheduled for him in May 2011 and he was notified of it by letter dated in April 2011; however, the Veteran failed to appear at the scheduled proceeding.  He did not request to reschedule the hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C.F.R. §§ 20.702(d), 20.704(d).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  At his October 2008 VA examination the Veteran reported that he left his job because of problems with his back.  Thus, the Board finds that a claim for a TDIU was raised by the evidence of record and is currently before the Board on appeal as part and parcel of his claim for an increased evaluation.  

The issues have been re-characterized to comport to the evidence of record.  

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability secondary to a low back disability, a rating in excess of 20 percent for a low back disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a bilateral shoulder disorder in a February 2002 rating decision, and confirmed the previous denial in a September 2003 rating decision.  The RO last denied service connection for a bilateral shoulder condition in a February 2004 rating decision on the basis that the medical evidence showed that there was no relationship between his service connected low back condition and claimed bilateral shoulder condition.  The appellant received timely notice of these determinations, but did not appeal, and these denials are now final.

2.  Evidence received since the February 2004 rating  does not relate to the pertinent unestablished facts necessary to substantiate the claim of entitlement to service connection for a bilateral shoulder disability.

3.  A preponderance of the competent evidence is against a finding that the Veteran currently has radiculopathy of the bilateral upper extremities.

4.  A preponderance of the competent evidence is against a finding that the Veteran currently has radiculopathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the February 2004 rating decision and the criteria for reopening the claim of entitlement to service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).

2.  The criteria for service connection for radiculopathy of the bilateral upper extremities have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for service connection for radiculopathy of the bilateral lower extremities have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  April and July 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, these letters specifically informed the appellant of the basis of the September 2003 final rating decision for the claim of service connection for a bilateral shoulder disability, and described the meaning of "new" and "material" evidence in order to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The September 2003 and February 2004 rating decisions denied service connection for a bilateral shoulder disability on the same basis; thus any error in identifying the last final rating decision in the July 2008 letter to the Veteran is deemed harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted to determine the nature and etiology of his claimed radiculopathy of the bilateral upper and lower extremities.  The Veteran has argued that the "individual who checked [him] out is incompetent."  The record, however, reflects that the October 2008 VA examination was adequate and there is no evidence that the October 2008 VA examiner, who is a licensed medical professional, is incompetent.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  New and Material Evidence Claim

The Veteran seeks to reopen his claim of entitlement to service connection for a bilateral shoulder disability, and claims that his shoulder condition is subordinate to his service connected back condition.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

The RO denied entitlement to service connection for a bilateral shoulder disorder in a February 2002 rating decision, and confirmed the previous denial of service connection in a September 2003 rating decision.  The RO last denied service connection for a bilateral shoulder condition in a February 2004 rating decision on the basis that the medical evidence showed that there was no relationship between his current service connected low back condition and claimed bilateral shoulder condition.  The appellant received timely notice of these decisions, but did not appeal, and they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Evidence considered at the time of the February 2004 rating decision includes the Veteran's STRs, a May 2003 VA examination report noting an impression of strain of the right and left shoulders and that the examiner opined that there is no relationship between the Veteran's shoulder condition and his lumbar pain, and a June 2003 addendum to the May 2003 VA examination report noting that the examiner opined that it is less likely than not that the Veteran's current bilateral shoulder strain is related to his tendonitis shown in service.  

Evidence submitted since the February 2004 rating decision pertaining to the Veteran's claimed bilateral shoulder disability includes VA treatment records noting that the Veteran complained of shoulder pain and was assessed with bilateral shoulder pain, and the Veteran's contentions that his bilateral shoulder disability is related to his service connected low back disability.  

The VA treatment records are not material because they are merely redundant of evidence considered by the RO at the time of its February 2004 rating decision, which indicates that the Veteran has been diagnosed with a bilateral shoulder disability.  See 38 C.F.R. § 3.156 (a).

The Veteran's statements that his bilateral shoulder disability is subordinate to his service connected low back disability are redundant, as he had made similar statements at the time of the February 2004 rating decision.    See Id.

The Veteran has not submitted any competent evidence relating to the unestablished fact of whether his current bilateral shoulder disability is caused or aggravated by his service connected low back disability as required by 38 C.F.R. § 3.310.  As a layman, his opinions regarding a relationship between his service-connected low back disability and his shoulder disability are not competent evidence and are of no probative value.  Nor has the Veteran submitted any evidence that his current bilateral shoulder disability is directly related to service as required by 38 C.F.R. § 3.303.  

Accordingly, none of the evidence submitted by the Veteran since his last final denial presents a reasonable possibility of substantiating his claim of service connection.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence since the February 2004 rating decision, reopening the claim of entitlement to service connection for a bilateral shoulder disability is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

II.  Service Connection Claims

The Veteran seeks service connection for radiculopathy of the bilateral upper and lower extremities secondary to a low back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no competent medical evidence that the Veteran has ever been diagnosed with, or treated for, any type of radiculopathy of any upper or lower extremity during the pendency of his service connection claim.  Additionally, the Veteran's STRs do not indicate that the Veteran was diagnosed with, or treated for, radiculopathy of any extremity during service. 

A VA examination was conducted in October 2008.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that lower back pain will radiate into his thighs stopping at the knee.  He also reported right upper extremity numbness into the hands and all over weakness.  A physical examination was conducted and the examiner noted that on extension of his lower back, pain radiated into both legs.  Motor strength and sensation testing was also performed.  Following a review of x-rays and magnetic resonance imaging (MRI), a diagnosis of no evidence of radiculopathy in the upper or lower extremities was given.  The examiner noted that the Veteran has no radiculopathy of the upper and lower extremities and this is verified by cervical and lumbar MRIs.  

The Veteran's current claim for service connection for radiculopathy of the bilateral upper and lower extremities was received by the RO in February 2008.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Service connection on a direct or secondary basis cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain or numbness alone, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).

The negative evidence in this case outweighs the positive.  The Veteran is competent to give evidence about observable symptoms such as pain or numbness in his extremities.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to give an opinion as to whether he has currently diagnosed radiculopathy of any of his extremities as this is a matter for a medical professional.  See Layno, supra.  While the Veteran's report of pain and numbness has been considered, the competent medical evidence of record, including the October 2008 VA examination report, which shows that he does not currently have any type of radiculopathy.  See Jandreau, supra.

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection for radiculopathy of the bilateral upper and lower extremities secondary to a low back disability is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.










ORDER

The petition to reopen the claim of service connection for a bilateral shoulder disability secondary to a low back disability is denied.

Entitlement to service connection for radiculopathy of the bilateral upper extremities secondary to a low back disability is denied.

Entitlement to service connection for radiculopathy of the bilateral lower extremities secondary to a low back disability is denied.


REMAND

I.  New and Material Claim

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a neck disability secondary to a low back disability.

The RO denied entitlement to service connection for a neck condition in a February 2002 rating decision, and confirmed the previous denial of service connection in a September 2003 rating decision on the basis that the medical evidence indicated that there was no relationship between his neck condition and his service connected low back disability.  The RO again denied service connection for a neck condition in a February 2004 rating decision on the basis that there was no evidence indicating a relationship between his neck disability and service.  The appellant received timely notice of these decisions, but did not appeal, and they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

Kent v. Nicholson, 20 Vet. App. 1 (2006), requires VA to notify a Veteran what new and material evidence consists of, and the basis for the last previous denial of claim.  Although a July 2008 letter informed the Veteran of the basis of the denial of service connection for a bilateral shoulder disability and defined new and material evidence, no such letter was sent to the Veteran regarding his claim to reopen service connection for a neck disability.  Thus, the Veteran's claim of service connection for a neck disability must be remanded so that he can be provided with notice conforming to the requirements of Kent, supra.

II.  Increased Rating and TDIU Claims

The Veteran seeks a rating in excess of 20 percent for a low back disability.  He also seeks entitlement to TDIU.  He contends that he cannot work due to his service-connected low back disability.

His last VA examination assessing the severity of his low back disability was conducted in October 2008, which is over 2 years ago.  Additionally, following the October 2008 VA examination, July 2009 VA treatment records indicate that the Veteran reported increased low back pain and was given various medications.  Because the evidence indicates that the Veteran's low back disability may have worsened since his last VA examination, a new VA medical examination is necessary to assess the current severity of it before the Board adjudicates his claim.  See 38 C.F.R. § 3.159(c)(4).

The Veteran is currently service connected for a low back disability, rated as 20 percent disabling.  Because the Veteran's increased rating claim is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's TDIU claim must also be remanded.  Additionally, because the Veteran contends that he has occupational problems that could be related to his service- connected disability, a VA medical examination must be provided to determine whether the Veteran cannot secure or follow a substantially gainful occupation as a result of his service-connected disability.  See 38 C.F.R. § 3.159 (c).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA letter regarding his claim to reopen service connection for a neck disability secondary to a low back disability based on new and material evidence.  The letter should note why the service connection claim was previously denied in the September 2003 and February 2004 rating decisions and describe the meaning of "new" and "material" evidence necessary to reopen the claim pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected low back disability.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  

The examiner is also to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected low back disability, his only service-connected disability, by itself, renders him unable to secure or follow a substantially gainful occupation.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions offered must be provided.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated and the RO should consider the provisions of 38 C.F.R. § 4.16(b), which allows for a TDIU on an extra-schedular basis.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


